                                          Case 4:19-cv-06110-HSG Document 12 Filed 04/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LUKE J. CARRERO,                                    Case No. 19-cv-06110-HSG
                                   8                     Petitioner,                         ORDER GRANTING EXTENSION OF
                                                                                             TIME TO FILE TRAVERSE;
                                   9              v.                                         DENYING REQUEST FOR
                                                                                             APPOINTMENT OF COUNSEL
                                  10     DAVID J. HOLBROOK,
                                                                                             Re: Dkt. No. 11
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, an inmate at Chuckawalla Valley State Prison, filed this pro se action seeking a

                                  14   writ of habeas corpus pursuant to 28 U.S.C. § 2254. Now pending before the Court is petitioner’s

                                  15   request for an extension of time to file his traverse and for appointment of counsel. Dkt. No. 11.

                                  16   For the following reasons, the Court GRANTS petitioner an extension of time to file his traverse

                                  17   and DENIES his request for appointment of counsel.

                                  18                                               DISCUSSION
                                  19          Petitioner has shown good cause for the grant of an extension of time to file his traverse.

                                  20   Petitioner shall file his traverse by June 5, 2020.

                                  21          Petitioner argues that appointment of counsel is required to protect his interests and rights

                                  22   because he does not have the formal training necessary to properly deal with this petition. The

                                  23   Sixth Amendment’s right to counsel does not apply in habeas corpus actions. See Knaubert v.

                                  24   Goldsmith, 791 F.2d 722, 728 (9th Cir. 1986). 18 U.S.C. § 3006A(a)(2)(B) authorizes a district

                                  25   court to appoint counsel to represent a habeas petitioner whenever “the court determines that the

                                  26   interests of justice so require” and such person is financially unable to obtain representation. The
                                       decision to appoint counsel is within the discretion of the district court. Chaney v. Lewis, 801 F.2d
                                  27
                                       1191, 1196 (9th Cir. 1986). The courts have made appointment of counsel the exception rather
                                  28
                                          Case 4:19-cv-06110-HSG Document 12 Filed 04/29/20 Page 2 of 2




                                   1   than the rule by limiting it to: (1) capital cases; (2) cases that turn on substantial and complex

                                   2   procedural, legal or mixed legal and factual questions; (3) cases involving uneducated or mentally

                                   3   or physically impaired petitioners; (4) cases likely to require the assistance of experts either in

                                   4   framing or in trying the claims; (5) cases in which the petitioner is in no position to investigate

                                   5   crucial facts; and (6) factually complex cases. See generally 1 J. Liebman & R. Hertz, Federal
                                       Habeas Corpus Practice and Procedure § 12.3b at 383-86 (2d ed. 1994). Appointment is
                                   6
                                       mandatory only when the circumstances of a particular case indicate that appointed counsel is
                                   7
                                       necessary to prevent due process violations. See Chaney, 801 F.2d at 1196. Petitioner’s request
                                   8
                                       for appointment of counsel is denied because the record does not indicate that justice requires the
                                   9
                                       appointment of counsel. The federal habeas petition, which petitioner prepared, has adequately
                                  10
                                       presented the legal claims, and demonstrated a good understanding of the issues. Petitioner’s
                                  11
                                       request for appointment of counsel is therefore DENIED without prejudice to the Court sua sponte
                                  12
Northern District of California




                                       appointing counsel if circumstances so require. See, e.g., LaMere v. Risley, 827 F.2d 622, 626
 United States District Court




                                  13
                                       (9th Cir. 1987) (no abuse of discretion in denying appointment of counsel where pleadings
                                  14
                                       illustrated that petitioner had good understanding of issues and ability to present forcefully and
                                  15
                                       coherently his contentions); Bashor v. Risley, 730 F.2d 1228, 1234 (9th Cir. 1984) (no abuse of
                                  16
                                       discretion in denying request for appointment of counsel where petitioner was over 60 years of age
                                  17   and had no background in law, but he thoroughly presented issues in petition and accompanying
                                  18   memorandum).
                                  19                                              CONCLUSION
                                  20          For the foregoing reasons, the Court GRANTS petitioner an extension of time to file his
                                  21   traverse and DENIES his request for appointment of counsel. Petitioner shall file his traverse by
                                  22   June 5, 2020.
                                  23          This order terminates ECF No. 11.
                                  24          IT IS SO ORDERED.
                                  25   Dated: 4/29/2020
                                  26                                                     ______________________________________
                                  27                                                     HAYWOOD S. GILLIAM, JR.
                                                                                         United States District Judge
                                  28
                                                                                          2
